Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 07/18/22. Claims 19-21, 23-25, 30-31 and 34-40 are pending in the application. Claims 37-40 are new. Claims 19-21, 23-25, 30-31 and 34-40 will presently be examined to the extent they read on the elected subject matter of record. 
Applicant's arguments filed 07/18/22 have been fully considered but they are not persuasive. See Argument below. This Applicant was transferred to Examiner Alton Pryor. Examiner’s A. Holt Final Office Action is applicable to claims filed 7/18/22; therefore it is copied and pasted below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19-21, 23-25, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454, Chen et al. ‘454) in view of Chen et al. (US 2011/0003936, Chen et al. ‘936). Chen et al. ‘454 is equivalent to reference WO 2011/118795 cited on the IDS dated 6/20/2017.
Applicant’s Invention
Applicant claims a method for increasing the growth of a plant which comprises the step of contacting a seed of said plant with a composition comprising guar hydroxypropyltrimonium having an average molecular weight of between 10,000 Daltons and 50,000 Daltons, wherein the composition is in the form of a granule or a micro granule. Applicant claims a seed coated with at least guar hydroxypropyltrimonium chloride, the guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons, wherein the composition is in the form of a granule or a micro granule. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Chen et al. ‘454 teach coating compositions and methods of use, allowing for improved water and/or nutrient usage by seeds, plants, shrubs, and vegetation, among others (Abstract). Chen et al. ‘454 teach the coating compositions promote seedling establishment and plant growth (page 1, paragraph 7). Chen et al. ‘454 teach the seed coating composition can be placed individually, with improved spacing and depth control. The seed coating composition can flow better through the seeding mechanism, because their surface is smoother than that of non-coated seed (page 3, paragraph 21). Chen et al. ‘454 teach the seed coating composition can be applied to or mixed into the soil using various methods. Some methods include but are not limited to: creating a hole in the soil with pressurized water then introducing the seed coating composition into the hole with pressurized air; removing small plugs from the soil (e.g., aeration of golf greens) and introducing the seed coating composition into the hole. Yet other methods also include mixing by applying the seed coating composition on the surface of the target soil area and then mixing or homogenously mixing the target soil area (page 3, paragraph 23). Chen et al. ‘454 teach at least one layer of the seed coating composition can comprise (in whole or partially) synthetic polymers, natural polymers or derivatives thereof (page 3, paragraph 26). Chen et al. ‘454 teach examples of suitable polysaccharides include guar (page 3, paragraph 30). Chen et al. ‘454 teach a film-coating layer, which can comprise guar or a guar derivative such as a cationic guar, can prevent the moisture from leaving the seed. Such a film-coating layer can extend the shelf life of the seed (page 4, paragraph 38). Chen et al.’454 teach such a cationic guar typically takes a longer time to degrade than other layers or coating layers. In addition, once such a cationic guar film-coating layer degrades, in its degraded state, the cationic guar is able to kill bacteria or inhibit the growth of bacteria (page 3, paragraph 40). Chen et al. ‘454 teach the polymer comprising a layer has a weight average molecular weight of between 5,000 Daltons and 500,000 Daltons (page 4, paragraph 34). Chen et al. ‘454 teach compounds suitable as active ingredients, which in some embodiments form all or part of at least one layer of the seed coating composition, include but are not limited to herbicides, plant growth regulators, crop desiccants, fungicides, bacteriocides, bacteriostats, insecticides, and insect repellants (bioactive ingredient and plant biostimulant) (page 4, paragraph 42). Chen et al. ‘454 teach suitable cationic guar derivatives include cationically modified polymers such as guar and hydroxypropyl guar and alkyl guar, more typically cationic hydroxylpropyl guar, as well as salts thereof. A typical cationic functional group in these cation guar derivatives is trimethylamino (2-hydroxyl)propyl, with chloride as the counter ion. Chen et al. ‘454 teach in other embodiments, suitable cationic guar derivatives include cationically modified alkylated carboxylated polymers such as methyl and ethyl carboxymethyl guar and cationic hydroxypropyl guar, more typically cationic hydroxypropyl guar (page 5, paragraph 43). Chen et al. ‘454 teach the seed coating composition is of substantially uniform size of form between 10 micrometers and 4 mm in diameter. The seed coating composition is of substantially uniform size of from between 25 micrometers and 2 mm in diameter. Chen et al. ‘454 further teach the seed coating composition is of substantially uniform size of from between 500 micrometers and 2mm in diameter (page 6, paragraph 57). Chen et al. ‘454 teach a seed is typically coated when the non-coated or raw seed is too small, light or variable in shape or size to be sown accurately with equipment used (pages 5-6, paragraph 51). Chen et al. ‘454 teach an aspect include agglomerates of seeds. The agglomerate or grouping of seed is the grouping of 2 or more seeds together (page 6, paragraph 52). Chen et al. ‘454 teach the crop seeds include but are not limited to rice, corn, wheat, barley, oats, soybean, cotton, sunflower, alfalfa, sorghum, rapeseed, sugarbeet, tomato, bean, carrot, tobacco or flower seeds (page 3, paragraph 25). Chen et al. ‘454 teach that in the seed coating technique diatomaceous earth is added to the coating pan (carrier) (page 6, paragraph 62).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Chen et al. ‘454 do not specifically disclose the guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons or the seed coating in the form of a granule or a micro granule. It is for this reason Chen et al. ‘936 is added as a secondary reference.
Chen et al. ‘936 teach a method of increasing water retention in soil comprising applying a soil additive to soil thereby increasing the available water capacity in the soil. The soil additive can be applied to the surface or near the top surface of the soil, into the soil or into a layer within the soil, in irrigation water or other carrier that is then applied to the soil (page 1, paragraph 10). Chen et al. ‘936 teach the polymer capable of hydrophilizing a soil particle comprising a cationic polysaccharide (page 2, paragraph 15). The cationic polymer is hydroxypropyl trimethylammonium chloride guar (page 2, paragraph 26). Chen et al. ‘936 teach the polymer is in a dry state (page 8, paragraph 108).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. ‘454 and Chen et al. ‘936 and use a guar hydroxypropyltrimonium chloride that has an average molecular weight of between 10,000 Daltons and 50,000 Daltons. Chen et al. ‘454 teach a film-coating layer, which can comprise guar or a guar derivative such as a cationic guar, can prevent the moisture from leaving the seed. Such a film-coating layer can extend the shelf life of the seed. Chen et al. ‘454 teach the coating compositions promote seedling establishment and plant growth. Chen et al. ‘454 teach suitable cationic guar derivatives include cationically modified polymers such as guar and hydroxypropyl guar and alkyl guar, more typically cationic hydroxylpropyl guar, as well as salts thereof. A typical cationic functional group in these cationic guar derivatives is trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion. One of ordinary skill in the art before the effective filing date would have been motivated to use cationic guar derivative trimethylamine (2-hydroxy) propyl with chloride as the counter ion that has an average molecular weight between 10,000 Daltons and 50,000 Daltons because Chen et al. ‘454 teach that the polymer comprising a layer has an average molecular weight of between 5,000 Daltons and 500,000 Daltons. As such, it would have been obvious to one of ordinary skill in the art that the average molecular weight, currently claimed of 10,000 Daltons and 50,000 Daltons falls within the range of 5,000 Daltons and 500,000 Daltons that is taught by Chen et al. ‘454.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. ‘454 and Chen et al. ‘936 and the composition or seed coated with the composition is in the form of a granule or micro granule. Chen et al. ‘454 teach a film-coating layer, which can comprise guar or a guar derivative such as a cationic guar, can prevent the moisture from leaving the seed. Such a film-coating layer can extend the shelf life of the seed. Chen et al. ‘454 teach the coating compositions promote seedling establishment and plant growth. It would have been obvious to one of ordinary skill in the art that the seed coating composition taught by Chen et al ‘454 that comprises trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion is in the form of a granule because Chen et al. ‘454 teach the seed coating composition is of substantially uniform size of form between 10 micrometers and 4 mm in diameter or is of substantially uniform size of from between 25 micrometers and 2 mm in diameter. It would have been obvious to one of ordinary skill in the art that the uniform size of the seed coatings between 25 micrometers and 2 mm in diameter are sizes of granules and micro granules. In addition, based on the teachings of Chen et al. ‘936 soil additives that are used to increase water capacity of soil comprising the cationic polysaccharide, hydroxypropyl trimethylammonium chloride guar is used in powder form. As such, one of ordinary skill in the art would have been motivated to use a powder form or granule of hydroxypropyl trimethylammonium chloride guar as a seed coating with a reasonable expectation of success.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454, Chen et al. ‘454) in view of Chen et al. (US 2011/0003936, Chen et al. ‘936) as applied to claims 19-21, 23-25, and 34-36 above, and further in view of Busch et al. (US 4,746,690). Chen et al. ‘454 is equivalent to reference WO 2011/118795 cited on the IDS dated 6/20/2017.
Applicant’s Invention
Applicant claims a method for increasing the growth of a plant which comprises the step of contacting a seed of said plant with a composition comprising guar hydroxypropyltrimonium having an average molecular weight of between 10,000 Daltons and 50,000 Daltons, wherein the composition is in the form of a granule or a micro granule. Applicant further claims the cationic guar has a Degree of Substitution of between 0.005 and 1 and 0.12 and 0.5. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

The teachings of Chen et al. ‘454 and Chen et al. ‘936 with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Chen et al. ‘454 and Chen et al. ‘936 do not specifically disclose the cationic guar has a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5.  It is for this reason Busch et al. is added as a secondary reference.
Busch et al. teach cationic polymer containing compositions in dry, powder form and having enhanced water-solubility (Abstract). Busch et al. teach in these cationic polymers, the degree of substitution should be at least 0.01 and preferably at least 0.05 (col. 3, lines 27-30). Busch et al. teach the quaternary ammonium derivative of a polygalactomannan is guar hydroxypropyl trimethylammonium chloride. Compounds of this nature are commercially available under the trade names Cosmedia Guar C261 (guar hydroxypropyl trimethylammonium chloride degree of substitution (DS) is 0.07; Jaguar  C-13 (DS=0.11-0.13) (col. 3, lines 31-43). Busch et al. teach in the powder-form composition the finely divided water-soluble cationic polymers preferably have a particle size such that at least about 69% by weight of the particles are no larger than 45 microns and at least 98% by weight of the particles are no larger than about 105 microns (col. 4, lines 65-68-col. 5, lines 1-2).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. ‘454, Chen et al. ‘936, and Busch et al. and use a cationic guar that has a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5. Chen et al. ‘454 teach suitable cationic guar derivatives used as the coating compositions for seeds include cationically modified polymers such as guar and hydroxypropyl guar and alkyl guar, more typically cationic hydroxypropyl guar, as well as salts thereof. Chen et al. ‘454 teach suitable cationic guar derivatives include cationically modified polymers such as guar and hydroxypropyl guar and alkyl guar, more typically cationic hydroxylpropyl guar, as well as salts thereof. A typical cation functional group in these cationic guar derivatives is trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion. It would have been obvious to one of ordinary skill in the art based on the teachings of Busch et al. that the cationic guar derivative trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion would have a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5 because Busch et al. teach in these cationic polymers, the degree of substitution should be at least 0.01 and preferably at least 0.05. Busch et al. specifically teach that the quaternary ammonium derivative of a polygalactomannan is guar hydroxypropyl trimethylammonium chloride. Compounds of this nature are commercially available under the trade names Cosmedia Guar C261 (guar hydroxypropyl trimethylammonium chloride degree of substitution (DS) is 0.07; Jaguar  C-13 (DS=0.11-0.13). Compounds are inseparable from their properties. As such, it would have been obvious to one of ordinary skill in the art that the cationic guar derivative taught by Chen et al. ‘454 is the same as the cationic guar derivative taught by Busch et al. to increase water-solubility. Therefore, the cationic guars taught by Chen et al. ‘454 would have the same Degree of Substitution as the cationic guar taught by Busch et al. of 0.01 and preferably at least 0.05, which falls within the ranges claimed in claims 30 and 31. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive based on the amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103, as indicated herein above.
The Applicant makes arguments relating to a Declaration. Unfortunately, the Examiner has not been able to locate Applicant’s Declaration in the instant Application’s prosecution history.  
The Examiner would like to reiterate that the only instant Specification Example 3 is commensurate in scope with the instant claims relating a granule as opposed to aqueous liquids recited in the other instant Specification Examples. The examiner notes that in view of Applicant’s amendment, wherein the composition is in the form of a granule or micro granule, another review of the data in the original specification was conducted. In particular, the data in Example 3, wherein the formulations directed to granule compositions was reviewed. The information in Table 8 indicates that Sample 5 (S5) comprises granules comprising 7.4 wt% of a guar hydroxypropyltrimonium chloride having an average molecular weight of approximately 50,000 Daltons and a DS of 0.2, and 92.6 wt%  of CaCO3. Purportedly the data indicates that S5 has a germination energy of 88% compared to 64% for control, which is corn seeds planted without the guar hydroxypropyltrimonium chloride granule composition. See Table 9. The same sample (S5) was used to treat Chinese Cabbage seeds. The data indicates the seedling height (mm) for S5 is 38 compared to control of 29. Likewise, the number of abnormal seedlings for seeds treated with S5 is 24 compared to 31 for the control sample. 
The Examiner maintains the position that the data is not commensurate in scope with the claimed invention. The granule composition comprises 7.4 wt% of guar hydroxypropyltrimonium and 92.6 wt% of CaCO3. It cannot be determined if all wt%’s of guar hydroxypropyltrimonium and no CaCO3, as currently claimed, will provide the same purported results as the granular composition of Sample 5 (S5). In addition, the data should be of statistical and practical significance, which is not clear from the data. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b).
Applicant argues, “Claims 19 and 36 recite, inter alia, a composition comprising guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons.” While “Chen ‘454 teaches that the polymer comprising a layer has a weight average molecular weight of between 5,000 to 500,000,000 Daltons. See Chen “454, paragraphs [0034]-[0035]. This is much broader than the claimed molecular weight. Chen ‘454 also fails to teach the seed coating in the form of a granule or a micro granule. The Examiner argues that while Chen ‘454 teaches a broader polymer weight average molecular weight of between 5,000 to 500,000,000 Daltons, the instant polymer weight average molecular weight of between 10, 000 – 50,000 Daltons is encompassed by  Chen’s  ‘454 polymer average molecular weight range rending the instant polymer average molecular weight of 10, 000 – 50,000 Daltons obvious. 
The Applicant points out, “Like Chen ‘454, Chen ‘936 teaches that the polymer itself has a broad weight average molecular weight of between about 5,000 and 50,000,000 Daltons. See Chen, paragraph [0014].
Neither Chen “454 nor Chen ‘936 teach advantageous results related to low molecular weight guar hydroxypropyltrimonium chloride in a seed coating composition.” 
Chen ‘936 teach guar hydroxypropyltrimonium chloride.
 The Examiner argues that the instant Specification Examples uses guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons but compares this data to similar prior art polymers having an average molecular weight of 1,500,000 having an average molecular weight 30,000 times that of the instant polymer average molecular of 50,000 Daltons. Because of this huge average molecular difference between instant claimed polymer molecular weight and their comparatives, the advantages of instant claimed 10,000-50,000 Dalton guar hydroxypropyltrimonium chloride polymer are not convincing. In addition, Examples 1 and 2 are to liquid samples differing in physical form from the instantly claimed granule. Thus Examples 1 and 2 to liquid composition are not supportive the claimed granule composition. The Applicant speaks to Declaration showing a more similar molecular weight comparisons between guar hydroxypropyltrimonium chloride polymer; however, the Examiner has not been able to locate the Declaration in the Application file.
Applicant argues, “Chen ‘936 discloses a method for increasing available water capacity in soil. However, the presently claimed subject matter relates to a method for increasing the growth of a plant, and as well known by a person skilled in the art, "increasing available water capacity in soil” is not the same as "increasing the growth of a plant. Applicant asserts that these are two different performance levels and would be recognized by one of ordinary skill in the art.” A moist soil enhances plant growth. A moist soil is used to grow plants. Absence of water in the soil defeats plant development and survivability. A moist/watered soil and increasing plant growth is complimentary not two different performance levels. In fact US ‘936 abstract recites,” Disclosed are soil additives capable of hydrophilizing soil particles and/or increase available water capacity in soil. The soil additive are capable of increasing the available water content/capacity (AWC) in soils, the additive in one embodiment comprising a polymer composition having a hydrophilic portion and a hydrophobic portion, wherein the hydrophobic portion of the copolymer binds with the soil particle surface and the hydrophilic portion of the copolymer can bind with water. This results in the prevention, arrest or decelerated loss of water from the targeted area, for example the plant root zone, which allows for improved water usage efficiency by plants, grasses, vegetation, etc.” attesting to the importance of watered soil in plant growth and development. The polymer can be guar hydroxypropyltrimonium chloride according to Chen ‘936 paragraph 15.
Applicant argues, “As required by Chen ‘936, the soil additive has a molecular weight of between about 100,000 Daltons and 500,000 Daltons, which is outside of and significantly greater than the claimed molecular weight range.” The Examiner argues that Chen ‘936 teach guar hydroxypropyltrimonium chloride. The Specification examples compare a 50000 dalton guar hydroxypropyltrimonium chloride to 1,500,000 Dalton comparable polymer. The Examiner argues that this difference is non-comparable. However, comparable examples using Chen ‘936, the soil additive guar hydroxypropyltrimonium chloride having a molecular weight of about 100,000 Daltons to instant 50000 Dalton guar hydroxypropyltrimonium chloride would be more convincing; although this Dalton difference is also significant for the claim range of 10,000 to 50,000 Daltons guar hydroxypropyltrimonium chloride. 
	With respect to 1-60 wt%  guar hydroxypropyltrimonium chloride as claimed, the cited references do not teach 1 to 60% wt%  guar hydroxypropyltrimonium chloride. In fact the cited references appear to be silent to the percentage of guar hydroxypropyltrimonium chloride suggesting that a wide % range of guar hydroxypropyltrimonium chloride would be effective absent a showing the criticality of the claimed 1 to 60% wt%  guar hydroxypropyltrimonium chloride over percentages below 1% and above 60% for guar hydroxypropyltrimonium chloride.
	With respect to the composition not comprising surfactants, Chen ‘936 at paragraph 66 appears to teach or suggest compositions lacking surfactants.  
Chen ‘936 at paragraph 66 teach, “The present invention addresses the problems of prior art in that surfactant effectiveness on soil is typically of short duration and limited effectiveness. While surfactants, such as polyethleneoxide/polypropyleneoxide copolymers and charged surfactants may reduce the surface tension of the irrigation water and enhance the water wetability of the soil, there are disadvantages. For example, surfactants are often intrinsically less effective to improve the soil water holding capacity; the duration of surfactants is usually very short, and frequent application of surfactants, which is costly, is needed to prevent the recurrence of soil water repellence, and; as small molecules, surfactants tend to leach into aquifer or surface water reservoirs (rivers, lakes, and oceans) and raise significant environmental concerns.”
	Chen ‘454 does not require a surfactant.
  


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616